Citation Nr: 1647725	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability rating for coronary heart disease, status post myocardial infarction (heart disease), from 100 percent to 60 percent effective January 1, 2010, was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the evaluation of coronary heart disease status post myocardial infarction from 100 percent disabling to 60 percent effective on January 1, 2010.  Although the subsequent statement of the case (SOC) characterized the issue as entitlement to an increased rating, the issue in these circumstances is whether the reduction of the disability rating was proper and not whether the Veteran is entitled to an increased rating.  See Green v. Nicholson, 21 Vet. App. 512 (2006) (citing Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992)).  The Board has rephrased the issue accordingly on the title page of this decision.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2016.  A transcript of the hearing has been associated with the claims file.  

The Veteran submitted additional pertinent evidence in support of his appeal after the last adjudication of the case in August 2012.  He waived initial RO jurisdiction of this evidence in October 2013 and at the Board hearing.  See Board Hr'g Tr. 2.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).  Other evidence was added to the claims file, which is not relevant to the issues on appeal.  Thus, a waiver is not needed.  

At the Board hearing, the Veteran raised the issue of hypertension.  Board Hr'g Tr. 11.  It was explained to him that the Board does not have jurisdiction of that issue because it was separately denied, and he did not appeal that decision.  Board Hr'g Tr. 12, 14.  The Veteran was advised to file a claim for an increased rating for that disability if he wanted to do so.  Board Hr'g Tr. 14, 16.  

At the Board hearing, the Veteran also raised the issue of service connection for peripheral neuropathy of the lower extremities.  The Board was under the impression at that time that service connection had already been granted for peripheral neuropathy.  See Board Hr'g Tr. 26.  Review of the claims file now shows that nephropathy, but not neuropathy, had been granted service connection.  Although not currently a service-connected disability, the claims file shows that service connection for peripheral neuropathy was denied in an April 2011 rating decision.  In January 2012, which was within one year of the April 2011 rating decision, the Veteran submitted a private medical record pertaining to peripheral neuropathy.  Because the RO did not make a determination regarding the character of the additional evidence submitted, the claim remains pending until a decision is reached as to whether that evidence is new and material under 38 C.F.R. § 3.156(b).  See Beraud v. McDonald, 766 F.3d 1402, 1405- (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  As the Board does not have jurisdiction over that issue, it must be referred to the RO for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

With regard to the reduction in rating for heart disease, the questions in the appeal concern (1) whether the evidence reflects an actual change in the disability when based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014).   

Here, the reduction was based on a single VA examination conducted in June 2009 even though 38 C.F.R. § 3.344 specifically precludes a reduction for this disease on the basis of any one examination, especially where it is not clear from all of the remaining evidence that a sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (Ratings on account of diseases subject to temporary or episodic improvement, e.g., . . . arteriosclerotic heart disease . . . will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.).   

Subsequent VA examinations were conducted in January 2010 and June 2012, but those examinations are not entirely adequate to resolve the issue.  In fact, the June 2012 does not contain any findings responsive to the rating schedule.  In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. § 3.344(a); see also 38 C.F.R. §§ 3.326, 3.327 (2015).  

The Board also finds that a VA examination is needed to address the TDIU issue.  A VA examination was conducted in June 2012, and the VA examiner found that his activities were primarily limited by his non-service connected blindness and history of astrocytoma.  But, the VA examiner's assessment is brief and conclusory.  The VA examiner simply noted  that the Veteran exercised in the pool 3-4 times per week for 60 minutes and was able to perform all self-care activities.  It is not clear why the ability to exercise for up to 60 minutes and perform all self-care activities might not preclude employment.  See, e.g., Floore v. Shinseki, 26 Vet. App. 376 (2013).

This inadequacy is particularly relevant when viewed in the context of a June 2010 statement from the Veteran's private doctor.  That doctor listed 15 medical conditions, including the service-connected disabilities, as contributing to the Veteran's "health and unemployability."  
It is difficult for the Board to fully evaluate the functional impact of the Veteran's service-connected disabilities alone on his employability based solely on these two brief and conclusory opinions.  

Otherwise, the Veteran has submitted extensive records from his non-VA treatment providers, but that evidence is primarily focused on documenting the treatment of his medical conditions.  Those records do not provide sufficient evidence regarding the functional impact of his service-connected disabilities on his employability.  See Herbert v. McDonald, 791 F.3d 1364, 1367 (Fed. Cir. 2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him a further opportunity to submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been "scanned in" to his electronic record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected heart disease.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's heart disease.  

In doing so, the examiner should identify whether the Veteran has any further heart conditions associated with the coronary heart disease status post myocardial infarction, such as atrial fibrillation.  If so, the examiner should describe the severity of that condition(s) as well.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition(s).  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all development set forth in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination to evaluate the impact of his service-connected disabilities on his employability.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the service-connected disabilities.  

The examiner is particularly asked to describe the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  

The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.
Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




